TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                       NO. 03-13-00072-CV



                                    Yvonne Vasquez, Appellant

                                                v.

                        Guadalupe Valley Telephone Cooperative, Appellee



     FROM THE DISTRICT COURT OF COMAL COUNTY, 22ND JUDICIAL DISTRICT
         NO. C2012-0437A, HONORABLE DIB WALDRIP, JUDGE PRESIDING



                              MEMORANDUM OPINION


                   Appellant Yvonne Vasquez filed her notice of appeal on February 8, 2013. On

May 22, 2013, the clerk of this Court notified appellant that her brief was overdue and that

her appeal was subject to dismissal for want of prosecution unless she filed her brief or responded

to this notice by June 3, 2013. To date, appellant has neither filed her brief nor responded to

this Court’s notice. Accordingly, we dismiss this appeal for want of prosecution. See Tex. R. App.

P. 42.3(b), (c).



                                              __________________________________________

                                              Jeff Rose, Justice

Before Justices Puryear, Pemberton, and Rose

Dismissed for Want of Prosecution

Filed: June 27, 2013